Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit.  Claim 3 is canceled. Claims 1-2, 4 and 15-28, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 and 9/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites: “The image processing device according to claim 3” in which claim 3 has been canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-2, 4, 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a formula for expressing a Gaussian Mixture Model. The formula is unclear and ambiguous as a portion of the formula is not clearly defined.  especially, N(x| սj Ʃj) is not defined or explained in the formula.  Claim 1 therefore renders indefinite. The same formula is recited in claim 27.  Claim 27 is rejected with the same reason as set forth in claim 1. All dependent claims, depending from their base claims, are rejected the same. 

Claims 15-20, 22-24, 28 depend claims 2-4, directly or indirectly, and are rejected with the same reason. 

Claim 4 recites: The image processing device according to claim 2, wherein the at least one processor is programmed to: generate the metric information in which the metric of correlation with fn(x) viewed from fp(x) and the metric of the correlation with fp(x) viewed from fn(x) are equal to each other. Claim language is unclear and ambiguous as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4, 21, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over “Object Detection Based on Multiresolution CoHOG”, Iwata et al. (hereinafter Iwata) in view of “Relational HOG Feature with Wild-Card for Object Detection”, Yamauchi et al. (hereinafter Yamauchi) and further in view of US 2011/03111137 A1, Liu et al. (hereinafter Liu).


As to claim 1, Iwata discloses an image processing device comprising: 
at least one processor programmed to:
input an image (Table 1, input data set for training or testing); 
acquire combination of two pixels from the inputted image (page 428, par 1, obtaining a pair of pixels (e.g. combination of two pixels) that have various offsets from the various local regions of the image); 
acquire a co-occurrence in luminance gradient directions of the two pixels related to the acquired combination (1. introduction: pages 428-429, extracts co-occurrence information about each pair of gradient orientations; 2. Co-occurrence Histograms of Oriented Gradients, CoHOG extracts local-level information about the co-occurrence of gradient orientations between two pixels); 
acquire a distribution of an occurrence frequency of the co-occurrence that is acquired while changing the acquired combination of the two pixels (Sec 1, page 428, computes the harmonic means of the weighted frequencies of the pair of gradient orientations; Sec. 2.3, 3: pages 429-430, co-occurrence histograms of oriented gradients indicate distributions pair of pixels with different orientations/offset); 
Iwata does not expressly teach generate a probability density function (p(x|θ)) corresponding to the acquired distribution of the occurrence frequency; the probability density function (p(x|θ)) being a Gaussian Mixture Model (GMM), which is expressed by:
p(x|θ) = Ʃj=1K p(x|z=j,θ) = Ʃj=1K  πj  N(x| սj Ʃj)
where K is a number of mixture coefficients, j = 1, 2, ..., K, x is a vector quantity expressing a distribution of co-occurrence corresponding points, θ is a vector quantity expressing a population parameter, πj; is a mixture coefficient indicating a probability for selecting a j-th Gaussian distribution, սj and Ʃj respectively indicate an  average value of j-th Gaussian distribution and a variance-covariance matrix, and z is a potential parameter for calculating an Expectation maximization (EM) and an algorithm and -2-Application No. 16/480,989 load ratio y, and z1, z2, ..., zK are used in correspondence with the K Gaussian distributions to be mixed; and
output the generated probability density function in accordance with a parameter that includes πj and θ to define the generated probability density function.
Yamauchi, in the same or similar field of endeavor, further teaches in HOG (histograms of Oriented Gradients), generating a probability density function corresponding the acquired distribution of the occurrence frequency (sec 4.3.2, Figs 6-7, calculate the probability density functions); and outputting the generated probability density function in accordance with the parameter for defining the generated probability density function (sec 4.3.2, Figs 6-7, output the probability density functions).
Liu, in the same or similar field of endeavor, additionally teaches such probability density function is being a Gaussian Mixture Model (GMM) (Fig 1; pars 0026, 0037-0039, 0042), which is expressed by:
p(x|θ) = Ʃj=1K p(x|z=j,θ) = Ʃj=1K  πj  N(x| սj Ʃj). (pars 0037-0039, equations (3-5)).





As to claim 2, Iwata as modified discloses the image processing device according to claim 1, wherein the at least one processor is programmed to: 
input a plurality of recognizing object images including an inputted recognizing object (Yamauchi: Figs 1-2, input images including object to be identified/recognized), and 
generate a recognizing object probability density function based on the plurality of recognizing object images (Yamauchi: Fig 6, training algorithm producing probability functions output; section 4.3.1, probability density functions representing the frequency with which the binary patterns extracted); 
generate a reference probability density function based on the generated metric information, the generated reference probability density function being a reference for executing image recognition of the recognizing object using the generated recognizing object probability density function, the reference probability density function being a GMM g’(x) (Yamauchi: Figs 7, positive and negative values represent reference for calculating PDF; Liu: Fig 1; pars 0037-0039, 0042); and 

generated reference probability density function (Yamauchi: Fig 7).  

3. (Canceled)

As to claim 4, Iwata as modified discloses the image processing device according to claim 2, wherein the at least one processor is programmed to: 
generate the metric information in which the metric of correlation with fn(x) viewed from fp(x) and the metric of the correlation with fp(x) viewed from fn(x) are equal to each other (Yamauchi: Figs 7, 10).  

5-14. (Canceled)

As to claim 21, Iwata as modified discloses the image processing device according to claim 1, wherein the at least one processor is programmed to: 
convert a resolution of the input image, and set a pixel of the image with the converted resolution to be an object of the combination (Iwata: sections 1-4, a multiresolution system producing low resolution as well as high resolution images).  

As to claim 25, Iwata as modified discloses an image recognition device comprising: a computer programmed to: 
the reference probability density function output from the image processing device according to claim 2 (see rejection in claim 2); 
acquire an object image which is an image recognition object (see claims 1-2); acquire a feature amount of the acquired object image using the acquired reference probability density function (Yamauchi: Figs 2-3, 6-7); and determine whether the object image includes the image recognition object using the acquired feature amount (Iwata: Figs 1-2; Yamauchi: Figs 2-3, 6-7).  

As to claim 26, Iwata as modified discloses the image recognition device according to claim 25, wherein the computer programmed to:  
acquire a distribution of an occurrence frequency of co-occurrence in gradient directions in the object image (Iwata: sec 3; Yamauchi: sec 3), and  acquire a feature amount of the object image based on a probability that the acquired distribution of the occurrence frequency is generated from the acquired reference probability density function (Yamauchi: secs 1-3).  

As to claim 27, it recites an image processing program executed by a computer to realize functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 28, Iwata as modified discloses a non-transitory computer readable storage medium storing computer-executable instructions of an image recognition program that, which executed by a computer, causes the computer to perform processes comprising: 
acquiring an object image which is an image recognition object (Yamauchi: secs 3.2, 4.3.2, input images);  an acquiring a feature amount of the acquired object image using the acquired reference probability density function; and a determination function for determining whether or not the object image includes the image recognition object using the acquired feature amount (Yamauchi: secs 1-3; Figs 1-3).   

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Yamauchi and further in view of Liu and US 2017/0249401 A1, Eckart et al. hereinafter Eckart).


As to claim 15, Iwata as modified discloses the image processing device according to claim 3, wherein the at least one processor is programed to: 
generate a plurality of samples in accordance with the generated metric information (Yamauchi: Figs 5-6; section 4.3.2, input training samples (image with class label), and generate the reference probability density function based on a distribution of an occurrence frequency of the generated sample (Yamauchi: Figs 7, 9-10; sec 4.3.2).  Iwata as modified does not expressly discloses the basis function per se which a concept in GMM is typically.  Eckart, in the same or similar field of endeavor, further teaches a GMM with mixel parameters for a probabilistic occupancy map which representing as a probability density function for a Gaussian basis function (Figs 1, 9, 11; pars 0004, 0023-0029, 0028). Therefore consider Iwata as modified and Eckart’s teachings as a whole, it would have been obvious to one of skill in the art before the 

As to claim 16, it is rejected with the same reason as set forth in claim 15.

As to claim 17, Iwata as modified discloses the image processing device according to claim 2, wherein the recognizing object probability density function and the non-recognizing object probability density function are generated respectively by mixing a predetermined number of basis functions, and the at least one processor is programmed to mix the number of the basis functions that is smaller than the predetermined number to generate the reference probability density function (Yamauchi: Figs 7; Eckart: Figs 1A, 9).  

As to claim 18, it is rejected with the same reason as set forth in claim 17.
As to claim 19, it is rejected with the same reason as set forth in claim 17.
As to claim 20, it is rejected with the same reason as set forth in claim 19.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Yamauchi and further in view of Liu and US 2010/0002556 A1, Miyashita et al. hereinafter Miyashita).


As to claim 22, Iwata as modified discloses the image processing device according to claim 2, but does not expressly teach the metric information is a differential probability 

As to claim 23, Iwata as modified discloses the image processing device according to claim 2, wherein the metric information is a ratio probability density function using a ratio between the recognizing object probability density function and the non-recognizing object probability density function (Miyashita: par 0018).  

As to claim 24, Iwata as modified discloses the image processing device according to claim 23, wherein the ratio probability density function further uses a difference between the recognizing object probability density function and the non-recognizing object probability density function (see rejection in claim 22).  

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661